IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA Case No.: 19-368, 6 .
Plaintiff,
vs.

HRACHYA GYULUMYAN,

Defendant.

 

DEFENDANT’S RESPONSE TO THE GOVERNMENT’S MOTION FOR
JUDICIAL INQUIRY PURSUANT TO FRCP 44(C)

 

Defendant, Hrachya Gyulumyan, by and through his attorney of record, Sarkis
Manukyan, hereby responds to the government’s motion for a judicial Inquiry,
pursuant to Rule 44(c) of the Federal Rules of Criminal Procedure.

1. Hrachya Gyulumyan, among others, was charged with conspiracy,
bank fraud, aggravated identity theft and money laundering on May 22, 2019.

2. On June 21, 2019, counsel for Mr. Gyulumyan contacted K.T.
Newton, Assistant United States Attorney and notified her that he had been

retained as attorney of record for Mr. Gyulumyan.
3. In the same criminal action, Hamlet Tantushyan is also charged with
the same crimes. He is currently represented by attorney George G. Mgdesyan.

4, Counsel for Mr. Tantushyan and Mr. Gyulumyan currently share
office space and share an assistant. As a result of the shared office space and
assistant, the government believes that a judicial inquiry pursuant to FRCP 44 is
needed.

5. However, both attorneys have taken proper steps to disassociate
_ themselves from any matters relating to any co-defendant that the attorney is not
representing to make sure no such conflict arises. Any related case files and
documents are kept separate from one another and each attorney solely represents
his own client. Both attorneys do share a legal assistant, however the legal assistant
keeps both cases separate from one another, also making sure no such information
is disclosed that may create a conflict.

6. Additionally, should the Court be concerned that a conflict may arise
or be present, Mr. Gyulumyan is ready and willing to make a voluntary, knowing
and intelligent waiver of conflicts as the Court may require.

7, As a result, the use of the same legal assistant does not create a

conflict, nor does it warrant the termination/disqualification of counsel.
Dated: October 22, 2019

Respectfully submitted,

 

SARKIS MANUKYAN, ESQ.
Attorney for Defendant,
Hrachya Gyulumyan
